MacLEAN, J.
This action was brought upon a written contract for advertisement signed: “ Brenack Paper Co., by R. G. Brenack, Att’y.” To prove authority the plaintiff put the husband of the defendant on the stand as its witness, and, among other things, asked this question: “Were you authorized to sign the name of the Brenack Paper Company, R. G. Brenack, Attorney?” Objection was made and sustained, though apparently a proper question, under the decision of Jennings v. Davies, 29 App. Div. 227, 51 N. Y. Supp. 437. However, it did finally elicit that “she,” referring to the defendant, “told me I should not sign any papers for the Brenack Paper Company; that any contracts that were to be made she. would make them.” By this the plaintiff was bound. Failing, therefore, to, prove authority, and so a right to recover, judgment for the defendant must stand.
Judgment affirmed, with costs. All concur.